

115 HR 2885 IH: Dust Off Crews of the Vietnam War Congressional Gold Medal Act
U.S. House of Representatives
2017-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2885IN THE HOUSE OF REPRESENTATIVESJune 12, 2017Mr. Reichert (for himself and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal to the United States Army Dust Off crews of the Vietnam War,
			 collectively, in recognition of their extraordinary heroism and
			 life-saving actions in Vietnam.
	
 1.Short titleThis Act may be cited as the Dust Off Crews of the Vietnam War Congressional Gold Medal Act. 2.FindingsThe Congress finds that—
 (1)a United States Army Dust Off crewman is a helicopter crew member who served honorably in the Vietnam War aboard a helicopter air ambulance under the radio call sign Dust Off;
 (2)Dust Off crews performed aeromedical evacuation for United States, Vietnamese, and allied forces inside South Vietnam from May 1962 through March 1973;
 (3)nearing the end of World War II, the United States Army began using helicopters for medical evacuation and years later, during the Korean War, these helicopter air ambulances were responsible for transporting 17,700 United States casualties;
 (4)during the Vietnam War, with the use of helicopter air ambulances, United States Army Dust Off crews pioneered the concept of dedicated and rapid medical evacuation and rescued almost 900,000 United States, South Vietnamese, and other allied sick and wounded, as well as wounded enemy forces;
 (5)helicopters proved to be a revolutionary tool to assist those injured on the battlefield; (6)highly skilled and intrepid, Dust Off crews were able to operate the helicopters and land them on almost any terrain in nearly any weather to pick up wounded, after which the Dust Off crews could provide care to these patients while transporting them to ready medical facilities;
 (7)the vital work of the Dust Off crews required consistent combat exposure and often proved to be the difference between life and death for wounded personnel;
 (8)the revolutionary concept of a dedicated combat life-saving system was cultivated and refined by United States Army Dust Off crews during 11 years of intense conflict in and above the jungles of South Vietnam;
 (9)innovative and resourceful Dust Off crews in Vietnam were responsible for taking the new concept of helicopter medical evacuation, born just a few years earlier, and revolutionizing it to meet and surpass the previously unattainable goal of delivering a battlefield casualty to an operating table within the vaunted golden hour;
 (10)some Dust Off units in Vietnam operated so efficiently that they were able to deliver a patient to a waiting medical facility on an average of 33 minutes from the receipt of the mission, which saved the lives of countless personnel in Vietnam, and this legacy continues for modern-day Dust Off crews;
 (11)the inherent danger of being a member of a Dust Off crew in Vietnam meant that there was a 1 in 3 chance of being wounded or killed;
 (12)many battles during the Vietnam War raged at night, and members of the Dust Off crews often found themselves searching for a landing zone in complete darkness, in bad weather, over mountainous terrain, and all while being the target of intense enemy fire as they attempted to rescue the wounded, which caused Dust Off crews to suffer a rate of aircraft loss that was more than 3 times that of all other types of combat helicopter missions in Vietnam;
 (13)the 54th Medical Detachment typified the constant heroism displayed by Dust Off crews in Vietnam, over the span of a 10-month tour, with only 3 flyable helicopters and 40 soldiers in the unit, evacuating 21,435 patients in 8,644 missions while being airborne for 4,832 hours;
 (14)collectively, the members of the 54th Medical Detachment earned 78 awards for valor, including 1 Medal of Honor, 1 Distinguished Service Cross, 14 Silver Star Medals, 26 Distinguished Flying Crosses, 2 Bronze Star Medals for valor, 4 Air Medals for valor, 4 Soldier’s Medals, and 26 Purple Heart Medals;
 (15)the 54th Medical Detachment displayed heroism on a daily basis and set the standard for all Dust Off crews in Vietnam;
 (16)5 members of the 54th Medical Detachment are in the Dust Off Hall of Fame, 3 are in the Army Aviation Hall of Fame, and 1 is the only United States Army aviator in the National Aviation Hall of Fame;
 (17)Dust Off crew members are among the most highly decorated soldiers in American military history; (18)in early 1964, Major Charles L. Kelly was the Commanding Officer of the 57th Medical Detachment (Helicopter Ambulance), Provisional, in Soc Trang, South Vietnam;
 (19)Major Kelly helped to forge the Dust Off call sign into history as one of the most welcomed phrases to be heard over the radio by wounded soldiers in perilous and dire situations;
 (20)in 1964, Major Kelly was killed in action as he gallantly maneuvered his aircraft to save a wounded American soldier and several Vietnamese soldiers and boldly replied, after being warned to stay away from the landing zone due to the ferocity of enemy fire, When I have your wounded.;
 (21)General William Westmoreland, Commander, Military Assistance Command, Vietnam (1964–1968), singled out Major Kelly as an example of the greatness of the human spirit and highlighted his famous reply as an inspiration to all in combat;
 (22)General Creighton Abrams, Westmoreland’s successor (1968–1972), and former Chief of Staff of the United States Army, highlighted the heroism of Dust Off crews, A special word about the Dust Offs … Courage above and beyond the call of duty was sort of routine to them. It was a daily thing, part of the way they lived. That’s the great part, and it meant so much to every last man who served there. Whether he ever got hurt or not, he knew Dust Off was there.;
 (23)Dust Off crews possessed unique skills and traits that made them highly successful in aeromedical evacuation in Vietnam, including indomitable courage, extraordinary aviation skill and sound judgment under fire, high-level medical expertise, and an unequaled dedication to the preservation of human life;
 (24)members of the United States Armed Forces on the ground in Vietnam had their confidence and battlefield prowess reinforced knowing that there were heroic Dust Off crews just a few minutes from the fight, which was instrumental to their well-being, willingness to fight, and morale;
 (25)military families in the United States knew that their loved ones would receive the quickest and best possible care in the event of a war-time injury, thanks to the Dust Off crews;
 (26)the willingness of Dust Off crews to also risk their lives to save helpless civilians left an immeasurably positive impression on the people of Vietnam and exemplified the finest American ideals of compassion and humanity; and
 (27)Dust Off crews from the Vietnam War hailed from every State in the United States and represented numerous ethnic, religious, and cultural backgrounds.
			3.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a single gold medal of appropriate design in honor of the Dust Off crews of the Vietnam War, collectively, in recognition of their heroic military service, which saved countless lives and contributed directly to the defense of our country.
 (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary, in consultation with the Secretary of Defense.
			(c)Smithsonian institution
 (1)In generalFollowing the award of the gold medal in honor of the Dust Off Crews of the Vietnam War, the gold medal shall be given to the Smithsonian Institution, where it will be available for display as appropriate and available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should also make the gold medal awarded pursuant to this Act available for display elsewhere, particularly at appropriate locations associated with the Vietnam War, and that preference should be given to locations affiliated with the Smithsonian Institution.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
 5.National medalsThe medal struck pursuant to this Act is a national medal for purposes of chapter 51 of title 31, United States Code.
		